Order entered September 17, 2019




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-19-00126-CR

                          SHAWN BRIAN TIMMONS, Appellant

                                            V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F18-48186-J

                                         ORDER
      Before the Court is appellant’s September 16, 2019 second motion for extension of time

to file his brief. We GRANT the motion and ORDER appellant’s brief due on or before

September 27, 2019.


                                                   /s/   CORY L. CARLYLE
                                                         JUSTICE